Citation Nr: 0726723	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from January 1956 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In response to his claim of service connection for hearing 
loss, the veteran was afforded an audiological evaluation, 
given in June 2004.  Because no opinion was provided by the 
examiner as to whether the veteran's hearing loss was 
etiologically related to his military service, another 
audiological evaluation was given in August 2004.  The report 
of the August 2004 audiological evaluation noted that the 
veteran's medical records had been requested, but could not 
be made available for review.  As a consequence, the 
audiologist stated that it was not possible to provide a 
nexus opinion without a review of the veteran's service 
medical records (SMRs).  Inexplicably, this case was then 
certified to the Board without another examination being 
ordered to provide a nexus opinion, this time with benefit of 
review of the veteran's medical records.  The Board will 
therefore remand in order that another audiological 
evaluation be conducted with the veteran's complete medical 
records in hand, and a nexus opinion provided.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his hearing 
loss claim.  The veteran should 
specifically be asked to identify 
any post-service medical treatment 
that is related to his hearing.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any pertinent 
medical records identified by the 
veteran that have not been secured 
previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  The 
veteran should be asked to submit 
any pertinent information or 
evidence that he may have in his 
possession.

2.  The AOJ should then arrange for 
the veteran to undergo a VA 
audiological evaluation by an 
audiologist or a physician with 
appropriate expertise to determine 
the current level of hearing loss 
and to provide a nexus opinion as to 
causation or aggravation of hearing 
loss in service.  Ask the examiner 
to opine - based on review of the 
evidence of record and his 
examination of the veteran, whether 
any current hearing loss is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of approximately 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
related to military service.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests 
should be conducted and those 
reports should be incorporated into 
the examination and associated with 
the claims file.    

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006). 

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



